In a proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Kings County (Elkins, J.), dated February 20, 2009, which denied, as untimely, her objections to an order of the same court (Mayeri, S.M.), dated September 23, 2008, dismissing her petition for an upward modification of the father’s child support obligation.
Ordered that the order dated February 20, 2009, is affirmed, without costs or disbursements.
The Family Court properly denied, as untimely, the mother’s objections to the Support Magistrate’s order (see Family Ct Act § 439 [e]; Matter of Schliefer v Wilson, 38 AD3d 561 [2007]; Matter of Sannuto v Sannuto, 21 AD3d 901, 902 [2005]; Matter of Powell v Lewis, 19 AD3d 601, 601-602 [2005]; Matter of Herman v Herman, 11 AD3d 536 [2004]). Mastro, J.P., Fisher, Roman and Sgroi, JJ., concur.